Citation Nr: 0834949	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from October 4, 1977, 
to October 14, 1977.  The veteran died in May 2002.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died in May 2002 from a self inflicted 
gunshot wound to the head.  

2.  The veteran was not service-connected for any disorder at 
the time of his death.  

3.  The conditions that caused the veteran's death were not 
present during his military service or until many years 
thereafter, and are not shown to be related to active 
military service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.22, 3.159, 3.303, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2004 the appellant filed a claim for dependency & 
indemnity compensation.  In April 2005, the RO denied service 
connection for cause of death because the appellant had not 
submitted a death certificate.  She was informed that a death 
certificate and other documents were required and if the 
evidence was submitted by January 25, 2006, the RO would 
continue processing her claim.  The other documents were 
received in July 2005 and a death certificate was received in 
September 2005.

In January 2006, the RO wrote to the appellant and informed 
her that the death certificate was incomplete and advised her 
that a completed death certificate should be submitted by 
August 2006.  She was also advised that any 
evidence/information received after that time would be 
considered a new claim.  A complete death certificate was 
received in May 2006.  Accordingly, the claim has been 
continuously prosecuted and new and material evidence to 
reopen a previously denied claim is not required.  

The appellant seeks compensation as the veteran's surviving 
spouse on the grounds that the veteran's death was secondary 
to a psychiatric disorder that was incurred in or aggravated 
by military service.  Death certificate, police report, and 
autopsy report confirms that the veteran died in May 2002 as 
a result of a self-inflicted gunshot wound to the head, ruled 
as a suicide.  

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(a).  Contributory cause of death is inherently 
one not related to the principal cause.  See 38 C.F.R. § 
3.312(c).  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The veteran was not service-connected for a psychiatric or 
any other disorder at the time of his death, so a service-
connected disability was not the principal or contributory 
cause of death.  38 C.F.R. § 3.312(b) and (c).  Even so, an 
appellant may satisfy the requirements of 3.312 if the 
evidence shows that the veteran was entitled to service 
connection for the disorder that caused or was the 
contributory cause of death.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Some chronic diseases may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in-service, or is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. §§ 3.303(d), 3.310(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant says that the veteran had a "nervous or mental 
condition which worsened" after leaving military service.  
She reports that he suffered from severe depression and was 
on medication for his "mental or nervous condition."  She 
specifically states as follows: "By being there in the 
[branch of military service] it mad[e] him suicidal he never 
was that bad when he went in."  She elaborated as follows:  

he was suicidal from ben in there for a 
period of time when he got out he was 
wasrer that he was when he whent in. the 
[branch of military service].  [sic].

Private medical records dated in Sepember 1998 reflect an 
Axis I diagnosis of "Alcohol dependence. Major depression, 
single episode.  Severe."

In determining whether a psychiatric disorder was related to 
service, the Board will first address whether the presumption 
of soundness attaches in this instance.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 
38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Service treatment records (STRs) include the report of an 
August 1977 enlistment examination, which contains no mention 
of a psychiatric disorder.  In fact, the veteran was noted as 
having no psychiatric abnormality.   The presumption of 
soundness thus attaches.  Bagby, 1 Vet. App. 225, 227.  
Although the veteran noted a history of depression/excessive 
worry and nervous trouble on a concomitant medical history 
form, this history of preservice existence of conditions does 
not constitute a finding made by examination (38 C.F.R. § 
3.303(b)(1), so the presumption of soundness is not rebutted.  

Having found that the presumption of soundness is not 
rebutted, the Board will now consider whether the veteran was 
entitled to a grant of service connection prior to his death.

In addition to the aforementioned report of enlistment 
examination, STRs also include an October 1977 recommendation 
from an Aptitude Board.  Comments on this recommendation 
include the following: "since arriving at RTC, [the veteran] 
has been totally overwhelmed by the demands of RTC.  Has 
increasing irritability.  Claims he has loss of awareness of 
what he is doing."  The veteran was subsequently accorded an 
Honorable discharge from active military service.  The 
veteran was on active duty for ten days.  A psychiatric 
disorder was not diagnosed.

The record also contains no competent probative medical 
evidence of a psychiatric disorder in the year after service.  
In fact, the earliest medical evidence of a psychiatric 
disorder derives from private treatment records dated in 
1998.  In September 1998 the veteran apparently went to a 
hospital for assistance with sobriety.  The veteran was noted 
to be intoxicated during this event.  During his intake he 
complained of being depressed and sleeping poorly, but denied 
any previous psychiatric treatment.  He reported that he had 
been drinking for over 20 years, and said that he had had no 
sobriety over the past 20 years.  He also admitted to 
suicidal ideation, and a history of violence when he drank.  
The physician noted that the veteran was agitated, and his 
appearance disheveled, and remarked that the veteran's memory 
was "impaired secondary to alcoholism."  However, the 
veteran was found to be oriented to person, place, time, and 
date, and thought processes showed no hallucinations, 
delusions, or psychotic process.  Axis I diagnosis was 
"alcohol dependence.  Major depression, single episode. 
Severe."  The record contains no other competent probative 
medical evidence of a psychiatric disorder, but medical 
records dating from January to April 2002 show treatment for 
abdominal pains and reflux, and reflect diagnoses of 
esophagitis, hiatal hernia, and gastritis.  Biopsy in 
February 2002 also found a hyperplastic polyp on the rectum.

While the evidence suggests that the veteran may have had 
difficulty adjusting to military life during his brief period 
of active duty service, there is no competent probative 
medical evidence of a psychiatric disorder during service.  
There is also no record of a psychiatric disorder other than 
alcohol dependence for approximately 21 years after service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim); see also 38 C.F.R. § 3.301 
(Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not  . . . for claims filed after October 
31, 1990, the result of his or her abuse of alcohol or 
drugs.).  

In this case, there is a significant lapse of time between 
the veteran's separation from service in 1977 and clinical 
diagnosis of major depression in 1998.  Thus, overall, the 
post-service medical evidence, indicating a condition that 
was evaluated many years after service with no indication of 
an association to service, is found to provide highly 
probative evidence against the appellant's claim.  In 
addition, the record contains no competent probative medical 
evidence that links the veteran's single episode of severe 
major depression to service.  Although the appellant asserts 
that the veteran had a psychiatric condition that worsened 
after service, the Board notes that she was not espoused to 
the veteran until the year 2000.  Moreover, while the 
appellant claims that the veteran had a nervous breakdown at 
some point after service, as a layperson she is not competent 
to proffer a medical diagnosis, and the record contains no 
medical evidence of any such event.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(2)) 
(where, as here, the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  

Despite the foregoing, VA regulations provide that even 
though a veteran may have died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or rated by VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

As stated before, the veteran was not service-connected for 
any disorder at the time of his death in May 2002, and was 
not entitled to receive compensation for a totally disabling 
disorder.  He also was not a former prisoner of war.  
Therefore, the provisions of 38 C.F.R. § 3.22 are 
inapplicable in this case.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, VCAA notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In letters dated in January and August 2005 the appellant was 
apprised generally of the information and evidence necessary 
to establish her claim for service connection for the cause 
of the veteran's death; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide.  In May 2007 she was notified of how VA 
determines disability ratings and effective dates.  Although 
the 2007 notice was provided after the August 2006 rating 
decision, since service connection for the cause of the 
veteran's death is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the appellant.  

The Board notes that the aforesaid letters did not advise the 
appellant of the evidence needed to substantiate an 
underlying claim for service connection; however, the 
appellant was provided with the pertinent regulatory criteria 
for establishing a claim for service connection in the May 
2007 statement of the case.  Moreover, the appellant has 
contended all along that the veteran was entitled to service 
connection for a psychiatric disorder, which she avers led to 
his death.  In support of her argument she identified the 
source of treatment records, and provided a copy of the 
veteran's death certificate and autopsy report, and a copy of 
a police record.  The Board also notes that the appellant is 
represented by a veterans service organization.  Accordingly, 
based on the various notices that were provided by VA with 
regard to the appellant's claim for service connection for 
cause of death, the appellant is reasonably expected to 
understand the types of evidence that would support an 
underlying claim for service connection.  

Regarding the duty to assist, STRs and private treatment 
records have been obtained and made a part of the record.  
The appellant also requested and was scheduled for a Travel 
Board hearing, but did not show, and has provided no reason 
for failing to show.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
thus satisfied that VA has sufficiently discharged its duty 
in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).





ORDER

Service connection for cause of death is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


